DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Amendments
2.	The after final amendment filed October 7, 2021 has been entered. Claims 1 and 3 have been amended. Claim 2 is cancelled. Claims 1 and 3-13 are under consideration in this Office Action.  

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on October 7, 2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Withdrawal of Rejections
4.	The following rejections have been withdrawn in view of applicants’ amendments and arguments:
	a) The written description rejection of claims 1 and 3-13 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement; and
	b) The rejection of claims 1 and 4-13 under 35 U.S.C. 103(a) as being unpatentable over Kadaikunnan et al   Ann Clin Microbiol Antimicrob. 2015; 14: 9 in view of WO 2014/151837 A1 or Lee et al  Research In Veterinary Science, British Veterinary Association, vol. 91, no. 3, 2011 pages e87-e91, or  Waititu  et al Poultry Science 2014,vol. 93, pages 625-635.


Allowable Subject Matter
5.	Claims 1 and 3-13 are allowed. The art does not teach or fairly suggest a method for inhibiting or delaying all or part of the growth of pathogenic Enteroccocus cecorum or Enteroccocus gallinarum in an animal which comprises administering an effective amount of at least one Bacillus-based component selected from the group consisting of: a Bacillus-based direct fed microbial comprising Bacillus strain 15A-P4 ATCC Accession No. PTA-6507, a supernatant obtained from a Bacillus strain 15A-P4 ATCC Accession No. PTA-6507 culture or a combination thereof to an animal.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571) 272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JANA A HINES/Primary Examiner, Art Unit 1645